ORDER
This case came before a single justice of this court for a prebriefing conference in accordance with Rule 12A(3) of the Rules of Appellate Procedure.
Upon examining the prebriefing statements and discussing the issues with counsel it appears that this appeal is improperly before the court since decisions of waiver are renewable only by petition for certiorari. See In re Joseph T., 575 A.2d 985, 987 (R.I.1990).
Consequently, the appeal is dismissed without prejudice to Jason’s pursuing his petition for certiorari which has already been filed.
WEISBERGER, C.J., concurs.